ACCEPTED
                                                                                              03-13-00113-CV
                                                                                                      6042142
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         7/13/2015 3:22:16 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                     NO. 03-13-00113-CV

TEXAS COMMISSION ON                           §                        FILED IN
ENVIRONTMENTAL QUALITY AND                    §                 3rd COURT OF APPEALS
REPUBLIC WASTE SERVICES, LTD.                 §                     AUSTIN, TEXAS
                                                    IN THE COURT7/13/2015
                                                                  OF APPEALS
                                                                          3:22:16 PM
     Appellants                               §
                                              §                   JEFFREY D. KYLE
                                                                        Clerk
                                                    FOR THE THIRD JUDICIAL
v.                                            §
                                              §
                                                    DISTRICT OF TEXAS
THE CITY OF ALEDO AND THE CITY                §
OF WILLOW PARK,                               §
     Appellees                                §
                                              §

                             MOTION TO EXTEND
                    TIME TO FILE MOTION FOR REHEARING

TO THE HONORABLE THIRD COURT OF APPEALS:

       Appellee City of Aledo (“Aledo”) files this, its Motion for an Extension of Time

to File a Motion for Rehearing in the above-referenced cause. For support, Aledo

respectfully offers the following:

       Aledo’s Motion for Rehearing is currently due July 23, 2015. Aledo requests that

the deadline be extended until September 4, 2015, 43 days from the current deadline.

       Counsel for Republic Waste Services of Texas, Ltd. (“Republic”), the Texas

Commission on Environmental Quality (“TCEQ”), and the City of Willow Park are

UNOPPOSED to this request for an extension of time.

                              REASONS FOR REQUEST

       Aledo requests an extension of time to file its Motion for Rehearing because the

City’s management will not be able to consider the court’s opinion, and the attorney

responsible for preparing this Motion, Eric Allmon, will not be able to begin preparations
for or complete the motion within the current deadline of July 23, 2015, despite the

exercise of diligence:

   1. At the time of issuance of the opinion, the Mayor of the City of Aledo was on

       vacation, lasting until July 13, 2015.

   2. The first meeting of the Aledo City Council after issuance of the opinion will be

       on July 23, at which time it will consider the Court’s opinion.

   3. Mr. Allmon is preparing prefiled testimony in the Matter of the Application for

       Creation of Travis County Municipal Utility District No. 22, due July 17, 2015

       (State Office of Administrative Hearings Docket No. XXX-XX-XXXX).

   4. Mr. Allmon will be on vacation August 7 – 16, 2015.

                             CONCLUSION AND PRAYER

       For the foregoing reasons, Aledo respectfully requests an additional 43 days, up to

and including September 4, 2015, to file its Motion for Rehearing. This is Aledo’s first

request for an extension of time to file this Motion.

                                                  Respectfully Submitted,

                                                         /s/ Eric Allmon
                                                  Eric Allmon
                                                  State Bar No. 24031819

                                                  FREDERICK, PERALES, ALLMON &
                                                  ROCKWELL, P.C.
                                                  707 Rio Grande, Suite 200
                                                  Austin, Texas 78701
                                                  Telephone (512) 469-6000
                                                  Facsimile (512) 482-9346
                                                  COUNSEL FOR CITY OF ALEDO
                         CERTIFICATE OF CONFERENCE

By my signature below, I hereby certify that counsel for Aledo conferred with Ms. Nancy
Olinger, counsel for the TCEQ, Mr. Brent Ryan, counsel for Republic, and Ms. Mary
Sahs, counsel for the City of Willow Park. Ms. Olinger, Mr. Ryan, and Ms. Sahs are
UNOPPOSED to this motion.

                             CERTIFICATE OF SERVICE

By my signature below, I certify that on this 13th day of July, 2015, a copy of the
foregoing document was served upon the parties identified below via facsimile
transmission, electronic mail, hand delivery and/or U.S. Postal Mail.

                                                              /s/ Eric Allmon
                                                        Eric Allmon

FOR THE TEXAS COMMISSION ON                    FOR REPUBLIC WASTE SERVICES OF
ENVIRONMENTAL QUALITY:                         TEXAS:
Nancy Olinger                                  Mr. Brent Ryan
Office of the Attorney General                 Mr. Paul R. Tough
Envtl. Prot. & Admin. Law Div.                 McElroy, Sullivan, Miller,
P.O. Box 12548 (MC-018)                        Weber & Olmstead, L.L.P.
Austin, TX 78711-2548                          P.O. Box 12127
Telephone (512) 463-2012                       Austin, TX 78711
Facsimile (512) 320-0911                       Telephone (512) 327-8111
Nancy.Olinger@texasattorneygeneral.gov         Facsimile (512) 327-6566
                                               bryan@msmtx.com
FOR THE CITY OF WILLOW PARK:                   ptough@msmtx.com
Mary K. Sahs
Sahs & Associates, P.C.
609 Thrasher Ln.
Austin, TX 78741
Telephone (512) 326-2556
Facsimile (512) 326-2606
marysahs@sahslaw.onmicrosoft.com